                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:20-CV-00157-KDB-DCK

        CURTIS EDWIN LEYSHON,

                Plaintiff,

                v.                                               ORDER

        MICHAEL DUNCAN
        PAM BARLOW
        B. CARLTON TERRY
        MATTHEW LEVCHUK,

                Defendants.



       THIS MATTER is before the Court on Plaintiff’s Motion to Vacate Dismissal Order, New

Trial (Doc. No. 20). On December 22, 2020, the Court granted Defendants’ Motion to Dismiss

and judgment was entered dismissing this action on the same date. (Doc. Nos. 18, 19). Now,

Plaintiff seeks a new trial pursuant to Fed. R. Civ. P. 59, arguing that the Court did not properly

consider the legal grounds which the Court earlier found to be without merit. For the reasons

discussed below, the Court will DENY the motion.

       Rule 59(e) governs requests to “alter or amend a ‘judgment,’” which is defined by Rule

54(a) as “a decree and any order from which an appeal lies.” See Fed. R. Civ. P. 59(e); Fed. R.

Civ. P. 54(a). “Rule 59(e) is ... applicable only to a final judgment,” Fayetteville Investors v.

Commercial Builders, Inc., 936 F.2d 1462, 1469 (4th Cir. 1991), which of course includes an order

dismissing an action. A motion under Rule 59(e) must be filed no later than 28 days after the entry

of the judgment. See Fed. R. Civ. P. 59(e).




                                                    1

      Case 5:20-cv-00157-KDB-DCK Document 21 Filed 01/21/21 Page 1 of 3
         The Fourth Circuit has recognized three limited grounds under which a district court may

grant a motion for reconsideration under Rule 59(e): “(1) to accommodate an intervening change

in controlling law; (2) to account for new evidence not available at trial; or (3) to correct a clear

error of law or prevent manifest injustice.” Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir.

1993). However, “mere disagreement with the court's ruling does not warrant a Rule 59(e)

motion.” See Matter of Vulcan Constr. Materials, LLC, 433 F. Supp. 3d 816, 819–20 (E.D. Va.

2019);     Hutchinson,     994     F.2d    at    1082.    Finally,    a district court's decision   on

a motion for reconsideration is reviewed “for abuse of discretion[,]” and the Fourth Circuit has

noted that granting such a motion under Rule 59(e) “is an extraordinary remedy which should

be used sparingly.” Pacific Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396, 402–03 (4th Cir.

1998) (internal quotations omitted).

         Accordingly, Plaintiff’s motion must be denied for two reasons. First, it is untimely, having

been filed on January 20, 2021, 29 days after the filing of the Court’s Order and Judgment of

dismissal on December 22, 2020. Further, Plaintiff has not established any of the grounds

necessary for the Court to grant the extraordinary remedy of altering or amending a judgment

under Rule 59. Rather, he has simply reargued the same grounds the Court earlier rejected,

repeatedly noting his disagreement with the Court’s ruling. Plaintiff’s passion for his (meritless)

position is no substitute for a timely motion nor the showing required to warrant relief under Rule

59.




                                                      2

         Case 5:20-cv-00157-KDB-DCK Document 21 Filed 01/21/21 Page 2 of 3
                                    ORDER

NOW THEREFORE IT IS ORDERED THAT:

   1. Plaintiff’s Motion to Vacate Dismissal Order, New Trial (Doc. No. 20) is

      DENIED; and

   2. The Clerk is directed to close this matter in accordance with this Order;

SO ORDERED ADJUDGED AND DECREED.



                         Signed:   January   21, 2021
                  2021




                                             3

Case 5:20-cv-00157-KDB-DCK Document 21 Filed 01/21/21 Page 3 of 3
